                  Case 17-12560-JKS             Doc 4670        Filed 08/16/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re                                                        Chapter 11

WOODBRIDGE GROUP OF                                          Case No. 17-12560 (JKS)
COMPANIES, LLC, et al.,1
                                                             (Jointly Administered)
                              Remaining Debtors.
                                                             Ref. Docket No. 4665

               ORDER EXTENDING THE PERIOD WITHIN WHICH THE
        LIQUIDATION TRUST AND ITS SUBSIDIARIES MAY OBJECT TO CLAIMS

          Upon consideration of the motion (the “Motion”)2 of the Liquidation Trust for the entry of

an order extending the period within which the Liquidation Trust and its subsidiaries may object

to claims through and including February 17, 2022 and all pleadings related thereto; and due and

proper notice of the Motion having been given; and it appearing that no other or further notice of

the Motion is required; and it appearing that the Court has jurisdiction to consider the Motion in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012; and it

appearing that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that

venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

it appearing that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found and determined that the relief requested in the Motion

is in the best interest of the Debtors, their estates, their creditors, and all parties in interest; and




1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
    follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
    (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
    91423.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



DOCS_DE:235482.2 94811/003
                Case 17-12560-JKS            Doc 4670      Filed 08/16/21     Page 2 of 2




after due deliberation and good and sufficient cause appearing therefor, IT IS HEREBY

ORDERED THAT:

                 1.          The Motion is GRANTED as set forth herein.

                 2.          The time period within which the Liquidation Trust and each of its direct

and indirect subsidiaries, including, but not limited to, the Wind-Down Entity and the Remaining

Debtors, may file objections to claims is enlarged and extended through and including February

17, 2022 (the “Claim Objection Deadline”).

                 3.          This Order shall be without prejudice to the rights of the Liquidation Trust

and each of its direct and indirect subsidiaries, including, but not limited to, the Wind-Down Entity

and the Remaining Debtors to seek further extensions of the Claim Objection Deadline.

                 4.          This Court shall retain jurisdiction and power to hear and determine all

matters arising from or related to the implementation of this Order.




      Dated: August 16th, 2021                J. KATE STICKLES
      Wilmington, Delaware                    UNITED STATES BANKRUPTCY JUDGE




                                                      2
DOCS_DE:235482.2 94811/003
